Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/401,191 filed on 08/12/2021. This application is a continuation of 16/592,570 filed on 10/03/2019 (now patent US 11,129,028 B2). A preliminary amendment filed on 10/22/2021 is entered. Claim 1 is cancelled. Claims 2-31 are new. Claims 2-31 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US 11,129,028 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 11,129,028 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 11,129,028 B2.  

Instant Application 17/401,191
Patent US 11,129,028 B2
2. A method for wireless communications at a user equipment (UE), comprising: 






receiving, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of resources that occur after the threshold time, the first set of resources allocated for a first shared channel transmission for the UE; and 














receiving, based at least in part on a set of priority rules for the first priority and a second priority that is associated with a second control channel, the first shared channel transmission over the first set of resources or a second shared channel transmission over a second set of resources that occur after the threshold time, 















the second priority based at least in part on a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions.  
1. A method for wireless communications at a user equipment (UE), comprising: 
identifying a set of transmission parameters for shared channel transmissions in a wireless communications system; 
receiving, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of time-frequency resources that occur after the threshold time, the first set of time-frequency resources allocated for a shared channel transmission for the UE; 
determining a second set of time-frequency resources that occur after the threshold time, the second set of time-frequency resources associated with a potential shared channel transmission that is currently unscheduled, the potential shared channel transmission corresponding to a second control channel to be monitored for by the UE after the threshold time, 
the second control channel associated with a second priority based at least in part on the set of transmission parameters; and 
monitoring for the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on a set of priority rules for the first priority and the second priority, the set of priority rules applied before the threshold time for the potential shared channel transmission that is currently unscheduled.
2. The method of claim 1, further comprising: determining a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions based at least in part on the set of transmission parameters.
3. The method of claim 2, further comprising: determining a first set of spatial transmission parameters for the shared channel transmission based at least in part on the set of resource allocation schemes; 
determining a second set of spatial transmission parameters for the potential shared channel transmission based at least in part on the set of resource allocation schemes; and 
monitoring for the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on the first and second sets of spatial transmission parameters.
3. The method of claim 2, wherein the receiving comprises: 









monitoring for the first shared channel transmission over the first set of resources or the second shared channel transmission over the second set of resources based at least in part on a first set of spatial transmission parameters of the set of spatial transmission parameters and a second set of spatial transmission parameters of the set of spatial transmission parameters.  
3. The method of claim 2, further comprising: determining a first set of spatial transmission parameters for the shared channel transmission based at least in part on the set of resource allocation schemes; 
determining a second set of spatial transmission parameters for the potential shared channel transmission based at least in part on the set of resource allocation schemes; and 
monitoring for the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on the first and second sets of spatial transmission parameters.
4. The method of claim 3, wherein the monitoring further comprises: determining that the first set of spatial transmission parameters and the second set of spatial transmission parameters are different; and monitoring for one of the first shared channel transmission or the second shared channel transmission based at least in part on determining that the first set of spatial transmission parameters and the second set of spatial transmission parameters are different.  
4. The method of claim 3, further comprising: determining that the first and second sets of spatial transmission parameters are different; and monitoring for one of the shared channel transmission or the potential shared channel transmission based at least in part on determining that the first and second sets of spatial transmission parameters are different.
5. The method of claim 2, wherein the first set of resources and the second set of resources at least partially overlap in time, frequency, or both.  
5. The method of claim 3, wherein the first and second sets of time-frequency resources are at least partially overlapping.
6. The method of claim 2, wherein receiving the first control channel comprises: receiving downlink control information indicating information for scheduling the first shared channel transmission including the first set of resources.  
6. The method of claim 2, wherein identifying the shared channel transmission comprises: receiving control information indicating information for scheduling the shared channel transmission.
7. The method of claim 2, wherein the receiving comprises: receiving the second shared channel transmission over the second set of resources based at least in part on the second priority being higher than the first priority.  
7. The method of claim 2, further comprising: monitoring for the potential shared channel transmission over the second set of time-frequency resources, wherein the second priority is higher than the first priority.
8. The method of claim 2, wherein the receiving comprises: receiving the first shared channel transmission over the first set of resources based at least in part on the first priority being higher than the second priority.  
8. The method of claim 2, further comprising: monitoring for the shared channel transmission over the first set of time-frequency resources, wherein the first priority is higher than the second priority.
9. The method of claim 2, wherein the receiving comprises: monitoring for both the first shared channel transmission over the first set of resources and the second shared channel transmission over the second set of resources based at least in part on a rate-matching scheme for the first priority and the second priority indicated by the set of priority rules.  
9. The method of claim 2, further comprising: monitoring for both the shared channel transmission over the first set of time-frequency resources and the potential shared channel transmission over the second set of time-frequency resources based at least in part on a rate-matching scheme for the first priority and the second priority indicated by the set of priority rules.
10. The method of claim 2, wherein the receiving comprises: monitoring for one of the first shared channel transmission over the first set of resources or the second shared channel transmission over the second set of resources based at least in part on an error classification of the first shared channel transmission or the second shared channel transmission.  
10. The method of claim 2, further comprising: monitoring for one of the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on an error classification of the shared channel transmission or the potential shared channel transmission.
11. The method of claim 2, wherein: the first priority of the first shared channel transmission is associated with a first traffic type or a first channel type; and the second priority of the second shared channel transmission is associated with a second traffic type or a second channel type.  
11. The method of claim 2, wherein: the first priority of the shared channel transmission is associated with a first traffic type or a first channel type based at least in part on the set of priority rules; and the second priority of the potential shared channel transmission is associated with a second traffic type or a second channel type based at least in part on the set of priority rules.
12. The method of claim 2, wherein the first shared channel transmission comprises a shared channel transmission different from the second shared channel transmission.  
12. The method of claim 2, wherein the shared channel transmission comprises a second potential shared channel transmission.
13. The method of claim 2, further comprising: receiving, from a base station, an indication of the set of priority rules via radio resource control (RRC) signaling, downlink control information (DCI), or a media access control-control element (MAC-CE).  
13. The method of claim 1, further comprising: receiving, from a base station, an indication of the set of priority rules via radio resource control (RRC) signaling, downlink control information (DCI), or a media access control-control element (MAC-CE).
14. The method of claim 2, further comprising: receiving, from a base station, an indication of the set of resource allocation schemes and the set of spatial transmission parameters for shared channel transmissions.  
14. The method of claim 1, further comprising: receiving, from a base station, an indication of a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions.
15. The method of claim 2, further comprising: transmitting, to a second UE, an indication of the set of resource allocation schemes and the set of spatial transmission parameters for shared channel transmissions.  
15. The method of claim 1, further comprising: transmitting, to a second UE, an indication of a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions.
16. The method of claim 2, wherein the first shared channel transmission, the second shared channel transmission, or any combination thereof comprises a data transmission.  
16. The method of claim 1, wherein the shared channel transmission, the potential shared channel transmission, or any combination thereof comprises a data transmission.
17. A method for wireless communications at a base station, comprising: 





transmitting, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of resources that occur after the threshold time, the first set of resources allocated for a first shared channel transmission for a user equipment (UE); and 


transmitting, based at least in part on a set of priority rules for the first priority and a second priority that is associated with a second control channel, the first shared channel transmission over the first set of resources or a second shared channel transmission over a second set of resources that occur after the threshold time, 



























the second priority based at least in part on a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions.  
17. A method for wireless communications at a base station, comprising: 
identifying a set of transmission parameters for shared channel transmissions in a wireless communications system; 
transmitting, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of time-frequency resources that occur after the threshold time, the first set of time-frequency resources allocated for a shared channel transmission for a user equipment (UE); 
determining a second set of time-frequency resources that occur after the threshold time, the second set of time-frequency resources associated with a potential shared channel transmission that is currently unscheduled, the potential shared channel transmission corresponding to a second control channel to be potentially transmitted after the threshold time, the second control channel associated with a second priority based at least in part on the set of transmission parameters; and 
transmitting at least one of the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on a set of priority rules for the first priority and the second priority, the set of priority rules applied before the threshold time for the potential shared channel transmission that is currently unscheduled.
18. The method of claim 17, further comprising: determining a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions based at least in part on the set of transmission parameters.
19. The method of claim 18, further comprising: determining a first set of spatial transmission parameters for the shared channel transmission based at least in part on the set of resource allocation schemes; 
determining a second set of spatial transmission parameters for the potential shared channel transmission based at least in part on the set of resource allocation schemes; and 
transmitting at least one of the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on the first and second sets of spatial transmission parameters.
18. The method of claim 17, wherein the transmitting comprises: transmitting at least one of the first shared channel transmission over the first set of resources or the second shared channel transmission over the second set of resources based at least in part on a first set of spatial transmission parameters of the set of spatial transmission parameters and a second set of spatial transmission parameters of the set of spatial transmission parameters.  
19. The method of claim 18, further comprising: determining a first set of spatial transmission parameters for the shared channel transmission based at least in part on the set of resource allocation schemes; determining a second set of spatial transmission parameters for the potential shared channel transmission based at least in part on the set of resource allocation schemes; and 
transmitting at least one of the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on the first and second sets of spatial transmission parameters.
19. The method of claim 17, wherein transmitting the first control channel comprises: transmitting downlink control information indicating information for scheduling the first shared channel transmission including the first set of resources.  
20. The method of claim 18, further comprising: receiving control information indicating information for scheduling the shared channel transmission.
20. The method of claim 17, wherein the transmitting further comprises: transmitting the second shared channel transmission over the second set of resources based at least in part on the second priority being higher than the first priority.  
21. The method of claim 18, further comprising: transmitting the potential shared channel transmission over the second set of time-frequency resources, wherein the second priority is higher than the first priority.
21. The method of claim 20, wherein the transmitting further comprises: dropping the first shared channel transmission based at least in part on transmitting the second shared channel transmission.  
22. The method of claim 21, further comprising: dropping the shared channel transmission based at least in part on transmitting the potential shared channel transmission.
22. The method of claim 17, wherein the transmitting further comprises: transmitting the first shared channel transmission over the first set of resources based at least in part on the first priority being higher than the second priority.  
23. The method of claim 18, further comprising: transmitting the shared channel transmission over the first set of time-frequency resources, wherein the first priority is higher than the second priority.
23. The method of claim 22, further comprising: dropping the second shared channel transmission based at least in part on transmitting the first shared channel transmission.  
24. The method of claim 23, further comprising: dropping the potential shared channel transmission based at least in part on transmitting the shared channel transmission.
24. The method of claim 17, wherein the transmitting further comprises: transmitting both the first shared channel transmission over the first set of resources and the second shared channel transmission over the second set of resources based at least in part on a rate-matching scheme for the first priority and the second priority indicated by the set of priority rules.  
25. The method of claim 18, further comprising: transmitting both the shared channel transmission over the first set of time-frequency resources and the potential shared channel transmission over the second set of time-frequency resources based at least in part on a rate-matching scheme for the first priority and the second priority indicated by the set of priority rules.
25. The method of claim 17, wherein the first priority of the first shared channel transmission is associated with a first traffic type or a first channel type based at least in part on the set of priority rules, and the second priority of the second shared channel transmission is associated with a second traffic type or a second channel type based at least in part on the set of priority rules.  
26. The method of claim 18, wherein: the first priority of the shared channel transmission is associated with a first traffic type or a first channel type based at least in part on the set of priority rules; and the second priority of the potential shared channel transmission is associated with a second traffic type or a second channel type based at least in part on the set of priority rules.
26. The method of claim 17, further comprising: transmitting, to the UE, an indication of the set of priority rules via radio resource control (RRC) signaling, downlink control information (DCI), or a media access control-control element (MAC-CE).  
27. The method of claim 17, further comprising: transmitting, to the UE, an indication of the set of priority rules via radio resource control (RRC) signaling, downlink control information (DCI), or a media access control-control element (MAC-CE).
27. The method of claim 17, wherein the first set of resources and the second set of resources at least partially overlap in time, frequency, or both.  
5. The method of claim 3, wherein the first and second sets of time-frequency resources are at least partially overlapping.
28. The method of claim 17, wherein the first shared channel transmission comprises a shared channel transmission different from the second shared channel transmission.  
12. The method of claim 2, wherein the shared channel transmission comprises a second potential shared channel transmission.
29. The method of claim 17, wherein the first shared channel transmission, the second shared channel transmission, or any combination thereof comprises a data transmission.  
16. The method of claim 1, wherein the shared channel transmission, the potential shared channel transmission, or any combination thereof comprises a data transmission.
30. An apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 







receive, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of resources that occur after the threshold time, the first set of resources allocated for a first shared channel transmission; and 












receive, based at least in part on a set of priority rules for the first priority and a second priority that is associated with a second control channel, the first shared channel transmission over the first set of resources or a second shared channel transmission over a second set of resources that occur after the threshold time, the second priority based at least in part on a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions.  
28. An apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a set of transmission parameters for shared channel transmissions in a wireless communications system; 
receive, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of time-frequency resources that occur after the threshold time, the first set of time-frequency resources allocated for a shared channel transmission; 
determine a second set of time-frequency resources that occur after the threshold time, the second set of time-frequency resources associated with a potential shared channel transmission that is currently unscheduled, the potential shared channel transmission corresponding to a second control channel to be monitored after the threshold time, the second control channel associated with a second priority based at least in part on the set of transmission parameters; and 
monitor for the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on a set of priority rules for the first priority and the second priority, the set of priority rules applied before the threshold time for the potential shared channel transmission that is currently unscheduled.
31. An apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 







transmit, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of resources that occur after the threshold time, the first set of resources allocated for a first shared channel transmission; and 













transmit, based at least in part on a set of priority rules for the first priority and a second priority that is associated with a second control channel, the first shared channel transmission over the first set of resources or a second shared channel transmission over a second set of resources that occur after the threshold time, 

the second priority based at least in part on a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions.   
29. An apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a set of transmission parameters for shared channel transmissions in a wireless communications system; 
transmit, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of time-frequency resources that occur after the threshold time, the first set of time-frequency resources allocated for a shared channel transmission; 
determine a second set of time-frequency resources that occur after the threshold time, the second set of time-frequency resources associated with a potential shared channel transmission that is currently unscheduled, the potential shared channel transmission corresponding to a second control channel to be potentially transmitted after the threshold time, the second control channel associated with a second priority based at least in part on the set of transmission parameters; and 
transmit at least one of the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on a set of priority rules for the first priority and the second priority, the set of priority rules applied before the threshold time for the potential shared channel transmission that is currently unscheduled.



Claim 2 of the instant application merely broadens the scope of claim 3 of US 11,129,028 B2. The feature “the second priority based at least in part on a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions” in the instant application is easily derivable from the features “the second control channel associated with a second priority based at least in part on the set of transmission parameters ‘ and  “determining a second set of spatial transmission parameters for the potential shared channel transmission based at least in part on the set of resource allocation schemes” in claims 1 and 3, respectively, of US 11,129,028 B2. 
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claims 3-11 of the instant application recite similar additional features as in claims 3-11, respectively, of  US 11,129,028 B2, and broaden the scope. 

Claim 12 of the instant application recites a feature that is easily derivable from the feature in claim 12 of US 11,129,028 B2, and broadens the scope.

Claims 13-16 of the instant application recite similar additional features as in claims 13-16, respectively, of  US 11,129,028 B2, and broaden the scope. 

Claim 17 of the instant application merely broadens the scope of claim 19 of US 11,129,028 B2. The feature “the second priority based at least in part on a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions” in the instant application is easily derivable from the features “the second control channel associated with a second priority based at least in part on the set of transmission parameters ‘ and  “determining a second set of spatial transmission parameters for the potential shared channel transmission based at least in part on the set of resource allocation schemes” in claims 17 and 19, respectively, of US 11,129,028 B2. 

Claims 18-26 of the instant application recite similar additional features as in claims 19-27, respectively, of  US 11,129,028 B2, and broaden the scope. 

Claims 27-29 of the instant application recite features that are easily derivable from the features in claims 5, 12, and 16, respectively, of US 11,129,028 B2.

Claim 30 of the instant application merely broadens the scope of claim 28 of US 11,129,028 B2.

Claim 31 of the instant application merely broadens the scope of claim 29 of US 11,129,028 B2.

Allowable Subject Matter
Claims 2-31 contain allowable subject matter, and would be allowed if they overcome the nonstatutory double patenting rejections. The closest prior art to the instant invention is a combination of the following documents:
Vivo (3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th – 24th, 2018, R1-1808223; hereinafter “NPL1”)
Intel Corporation (3GPP TSG RAN WG1 Meeting #92bis, Sanya, China, April 16th – 20th, 2018, R1-1805575; hereinafter “NPL2”)
Chandrasekhar et al. (US 20190069285 A1; hereinafter “Chandrasekhar”)
Zhang et al. (US 20190174466 A1; hereinafter “Zhang”)
Intel Corporation (3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th – 24th, 2018, R1-1808671; hereinafter “NPL3”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471